Citation Nr: 0823311	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
multiple myeloma with multiple compression fractures, T4-L1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned at a May 2007 
Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to an increased evaluation for 
service-connected multiple myeloma with multiple compression 
fractures, currently evaluated as 20 percent disabling.  At a 
May 2007 Board hearing, the veteran indicated he is in 
receipt of Social Security Administration (SSA) disability 
benefits for this disorder.  However, the SSA award decision 
and supporting documents are not part of the record.  In 
order to ensure that the appellant's claim is adjudicated on 
the basis of a complete evidentiary record, the SSA award 
letter and related evidence should therefore be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2007).

In addition, also at the May 2007 Board hearing, the veteran 
asserted that his service-connected multiple myeloma has 
increased in severity since his last VA examination in August 
2005.  As such, a new VA examination is therefore warranted.  
See 38 C.F.R. § 3.159 (2007); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held in Vazquez 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Thus, on remand, notice conforming to Vazquez-Flores should 
be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the AOJ should ensure that 
the notification requirements and 
development procedures contained in the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are 
fully met.

2.	Any determination pertinent to the 
veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained. A response, 
negative or positive, should be 
associated with the claims file.

3.	Schedule the veteran for a VA spine 
examination to ascertain the severity 
of his service-connected multiple 
myeloma with multiple compression 
fractures at T4-L1.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner, and 
the examination report should reflect 
that such a review was accomplished.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner must offer specific findings 
as to the range of motion of the 
thoracolumbar spine, as well as whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the veteran's service-connected 
disability.  If any of the above is 
observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is affected, 
and if possible, provide the additional 
loss of motion in degrees.  If there is 
clinical evidence of pain on any 
motion, the examiner should indicate 
the point at which pain begins.  The 
examiner should also specifically state 
whether there is any abnormality of the 
spine, including ankylosis of a spinal 
segment or the entire spine.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




